Citation Nr: 0101212	
Decision Date: 01/17/01    Archive Date: 01/24/01

DOCKET NO.  99-18 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for disability manifested 
by joint pain, muscle pain, and fatigue, including as due to 
an undiagnosed illness under the provisions of 38 U.S.C. 
§ 1117.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Counsel


INTRODUCTION

The veteran had active military service from November 1990 to 
May 1991, including service in the Southwest Asia theater of 
operations  during the Persian Gulf War (PGW).

This appeal arises from a November 1998 rating decision by 
the Louisville, Kentucky, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A notice of 
disagreement was received in April 1999, a statement of the 
case was issued in May 1999, and a substantive appeal was 
received in August 1999.  A personal hearing was conducted at 
the RO in December 1999. 


REMAND

It appears that the veteran is claiming that she suffers from 
muscle pain, joint pain and fatigue which is related to her 
military service.  The RO has denied the veteran's claim, in 
part, because her muscle and joint pains and fatigue are due 
to medically diagnosed fibromyalgia, thus removing the claim 
from the presumptive provisions regarding undiagnosed illness 
under 38 U.S.C.A. § 1117 (West 1991).  The RO also determined 
that the fibromyalgia was otherwise not related to the 
veteran's service.

The veteran is arguing that a diagnosis of fibromyalgia is 
not warranted, and in this regard the Board does recognize 
that there has apparently been some disagreement among 
medical examiners as to whether or not a diagnosis of 
fibromyalgia is warranted in the veteran's case.  The Board 
also observes that the examiner who conducted a VA 
neurological disorders examination in June 1998 recommended 
examination by a rheumatologist.  It does not appear that 
such an examination was conducted. 

With the above background in mind, the Board notes that on 
November 9, 2000, the President signed the "Veterans Claims 
Assistance Act of 2000," Pub. L. No. 106-475 (2000) (to be 
codified at 38 U.S.C. §§ 5100-5103A, 5106-7, 5126) (the 
"VCAA"), which substantially modified the circumstances 
under which VA's duty to assist claimants applies, and how 
that duty is to be discharged.  The new law affects claims 
pending on or filed after the date of enactment.  Changes 
potentially relevant to the veteran's appeal include the 
establishment of specific procedures for advising the 
claimant and her representative of information required to 
substantiate a claim, a broader VA obligation to obtain 
relevant records and advise claimants of the status of those 
efforts, and an enhanced requirement to provide a VA medical 
examination or opinion when "necessary to make a decision on 
the claim."  See VCAA, Pub. L. No. 106-475, sec. 3(a) (to be 
codified at 38 U.S.C. § 5103A(d)).  

Based on the arguments raised by the veteran regarding the 
validity of the fibromyalgia diagnoses, the apparent 
inconsistency in medical diagnoses, the lack of clear 
identification by examiners of the criteria and/or underlying 
objective findings upon which certain fibromyalgia diagnoses 
were based, the Board believes that it may not properly 
proceed with appellate review at this time.

Accordingly, the veteran's appeal is REMANDED for the 
following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed. 

2.  The veteran should be afforded VA 
general, neurological and rheumatologic 
examinations to determine the nature, 
extent and appropriate diagnosis (if any) 
of the claimed muscle pain, joint pain 
and fatigue, and to offer an opinion as 
to whether these conditions are related 
in any way to her active military 
service.  The claims file must be made 
available to the examiners for review in 
connection with the examinations.  The 
reports of the examinations should 
include a complete rationale for all 
opinions expressed.  For any clinical 
diagnosis offered, the examiner should 
identify the criteria for such diagnosis 
and the clinical observations or test 
results from the veteran's examination or 
medical record which meet such criteria.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the veteran and her 
representative should be furnished an 
appropriate supplemental statement of the 
case (SSOC).  After they are afforded an 
opportunity to respond, the case should 
be returned to the Board.

The purpose of this remand is to ensure compliance with the 
Veterans Claims Assistance Act of 2000.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  No action is 
required of the veteran until she is notified.  The veteran 
and her representative have the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



